        Case 4:19-cv-04400 Document 62 Filed on 01/25/21 in TXSD Page 1 of 9
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 25, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JAMES C MARRONE,              §
                              §
       Plaintiff,             §
VS.                           § CIVIL ACTION NO. 4:19-CV-4400
                              §
TEXAS MUNICIPAL POWER AGENCY, §
et al,                        §
                              §
       Defendants.            §

                       MEMORANDUM OPNION AND ORDER

         Pending before the Court is Defendant Express Employment Professions’

(“Express”) Motion to Dismiss for Failure to State a Claim. (Dkt. 50) After carefully

considering the motion, all relevant filings, and the applicable law, the Court GRANTS

the motion.

   I.       Factual and Procedural Background

         On November 8, 2019 Plaintiff James C. Marrone (“Marrone”) initially filed his

complaint pro se against Texas Municipal Power Agency, Susie Johnson, and Express

alleging that Defendants discriminated and retaliated against him by terminating his

employment in violation of the Age Discrimination in Employment Act of 1967, 29

U.S.C. §§ 621–34 (“ADEA”). However, Marrone did not allege any facts establishing

that he ever filed an administrative charge of discrimination or retaliation against Express

with the Equal Employment Opportunity Commission (“EEOC”) prior to filing the

complaint. (Dkt. 1) After the first two defendants were dismissed from this case, Express

moved to dismiss this action on the grounds that Marrone had failed to exhaust his

1/9
      Case 4:19-cv-04400 Document 62 Filed on 01/25/21 in TXSD Page 2 of 9




administrative remedies prior to filing this action against Express. (Dkt. 33) Before the

motion was filed, the Court held a pre-motion conference to ensure that Marrone

understood the basis for the motion. (Dkt. 32)

       In response to the motion, Marrone filed a motion to amend his original

complaint. (Dkt. 35) On June 17, 2020, the Court held another pre-motion conference to

discuss with Marrone, among other things, the deficiencies alleged by Express in his

complaint. The Court granted Marrone’s motion to amend his complaint. The Court gave

Marrone fourteen days, until July 1, 2020, to file an amended complaint. On July 1, 2020

Marrone did not file an amended complaint but instead filed a “Superceded Motion to

Amend Original Complaint.” (Dkt. 41) In this motion, Marrone admits that he never filed

an administrative charge against Express. Marrone also recites the statutory language of

42 U.S.C. § 1981 and states that he now wants to amend his complaint to assert his

termination and retaliation claims against Express under this statute, asserting:

              “Section 1981 does not require an individual to exhaust
       administrative remedies by filing a charge before any governmental agency
       and waiting for that charge to be adjudicated or released before proceeding
       to court. Section 1981 also prohibits retaliation.” (Dkt. 41)

       The Court granted this motion to amend as well and Marrone filed his amended

complaint. (Dkts. 47 & 48). In the amended complaint, Marrone reasserts his claim for

termination and retaliation against Express, this time pursuant to 42 USC § 1981.

Specifically, Marrone asserts that while his “Complaint for Employment Discrimination

originated under [the ADEA] . . . [the] Amended Complaint is filed under 42 USC §

1981.” (Dkt. 48 at p. 1) Marrone further asserts that “[o]n its face section 1981 protects


2/9
      Case 4:19-cv-04400 Document 62 Filed on 01/25/21 in TXSD Page 3 of 9




racial minorities from discrimination, including employment discrimination and

discrimination in the workplace.” (Dkt. 48 at p. 3)

         Express has again filed a motion to dismiss this action. Express argues that, even

taking into consideration Marrone’s pro se status, after several attempts to amend his

pleadings and this case being on file for over fourteen months Marrone still has not plead

any facts that would entitle him to judgment. On January 21, 2021, the Court held a

hearing to explain to Marrone why it could not appoint counsel for him and to verify that

the Court understood Marrone’s factual and legal assertions. For the reasons stated below

the Court agrees with Express that this action should be dismissed.

   II.        Standard of Review

         A.     Federal Rule of Civil Procedure 12(b)(6)

         A Rule 12(b)(6) motion tests the formal sufficiency of the pleadings. A complaint

can be dismissed under Rule 12(b)(6) if its well-pleaded factual allegations, when taken

as true and viewed in the light most favorable to the plaintiff, do not state a claim that is

plausible on its face. Amacker v. Renaissance Asset Mgmt., LLC, 657 F.3d 252, 254 (5th

Cir. 2011).

         Courts construe pleadings filed by pro se litigants under a less stringent standard

of review. See Haines v. Kerner, 404 U.S. 519 (1972). Under this standard "[a] document

filed pro se is to be liberally construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976), and

“a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, "[t]hreadbare recitals of the elements of a cause of action, supported by

3/9
      Case 4:19-cv-04400 Document 62 Filed on 01/25/21 in TXSD Page 4 of 9




mere conclusory statements, do not suffice." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (observing that

courts "are not bound to accept as true a legal conclusion couched as a factual

allegation"). A complaint that offers only labels and conclusions or a formulaic recitation

of the elements of a cause of action is insufficient. Id. Factual allegations are required,

sufficient to raise the entitlement to relief above the level of mere speculation. Twombly,

550 U.S. at 555. The Supreme Court has clarified that "a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its

face.'" Iqbal, 55 U.S. at 678 (quoting Twombly, 550 U.S. at 570). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Iqbal, 55

U.S. at 678.

          Before a court dismisses a pro se complaint under Rule 12(b)(6), the plaintiff

should generally be given an opportunity to amend. Bazrowx v. Scott, 136 F.3d 1053,

1054 (5th Cir. 1998). The court, however, need not provide an opportunity to amend

when the plaintiff has been previously given the opportunity to allege his “best case.” Id.

at n.7.

   III.      Analysis

      A.        Section 1981


          Marrone’s Amended Complaint does not state a facially plausible claim for relief

against Express under Section 1981. “To establish a claim under § 1981, a plaintiff must


4/9
      Case 4:19-cv-04400 Document 62 Filed on 01/25/21 in TXSD Page 5 of 9




allege facts in support of the following elements: (1) the plaintiff is a member of a racial

minority; (2) an intent to discriminate on the basis of race by the defendant; and (3) the

discrimination concerns one or more of activities enumerated in the statute.” Green v.

State Bar of Tex., 27 F.3d 1083, 1086 (5th Cir. 1994). Section 1981 also encompasses

retaliation claims against employees who have complained about racial discrimination.

See CBOCS West, Inc. v. Humphries, 553 U.S. 442 (2008).


       As the basis of this claim, under the heading “CHARGE AGAINST

DEFENDANT EXPRESS” in the Amended Complaint, Marrone asserts that “Express

acted in bad faith by dissembling in act of Termination . . . [and the] EXPRESS reason

for dissembling would be to allow EEOC final claim date to expire before Marrone could

become aware of his termination, so as to avoid liability under 29 USC §§ 621 to 634.”1

(Dkt. 48 at p.2) However, beyond these vague, speculative, and conclusory allegations,

Marrone provides no facts from which the Court can glean any plausible claim under

Section 1981. For example, while Marrone asserts that he is a “2nd generation American

born of Italian descent,” Marrone fails to assert that any adverse employment actions

were taken against him based on his race. (Dkt. 48 at p. 3) Marrone also fails to assert

that Express intended to discriminate him against him based on his race or because he

had previously complained about racial discrimination See Green, 27 F.3d at 1086;

CBOCS West, Inc, 553 U.S. 442. Finally, Marrone fails to allege that any discrimination

concerned one or more of the activities enumerated in the statute. See Green, 27 F.3d at

1
 The complaint defines “dissemble” as acting “to disguise or conceal behind a false appearance
or semblance.” (Dkt. 48 at p. 2)
5/9
      Case 4:19-cv-04400 Document 62 Filed on 01/25/21 in TXSD Page 6 of 9




1086. Accordingly, Marrone has failed to plead sufficient facts to state any plausible

claim for relief against Express under 42 U.S.C. § 1981 and Express is entitled to

dismissal of this claim.

   B. ADEA

       Assuming that Marrone was still attempting to make a claim under the ADEA, the

Amended Complaint nevertheless fails to state a facially plausible claim for relief against

Express. The ADEA makes it unlawful for an employer "to fail or refuse to hire or to

discharge any individual or otherwise discriminate against any individual with respect to

[his] compensation, terms, conditions, or privileges of employment, because of such

individual's age." It also makes it unlawful for an employer to discriminate against an

employee "because such individual . . . has opposed any practice made unlawful" by the

ADEA. 29 U.S.C. § 623(a)(1), (d). A prerequisite to a claim under the ADEA is the filing

of an administrative charge with the EEOC. 29 U.S.C. § 626(d); Conaway v. Control

Data Corp., 955 F.2d 358, 362 (5th Cir. 1992). The charge must be filed within 300 days

of the alleged unlawful act. Martin v. Lennox Int'l Inc., 342 Fed. App'x 15, 18 (5th Cir.

2009) (per curiam); Conaway, 955 F.2d at 362. If the EEOC determines that there is no

reasonable cause to believe that an unlawful employment practice has occurred, the

EEOC issues a right-to-sue letter informing the party that it has a right to sue in federal

court within ninety days of the receipt of the letter. Martin v. Alamo Cmty. Coll. Dist.,

353 F.3d 409, 411 (5th Cir. 2003) (citing 29 C.F.R. § 1601.19(a)). The 300-day

limitations period is not a jurisdictional requirement, but rather, a precondition to suit that

is subject to equitable tolling. Harris v. Boyd Tunica, Inc., 628 F.3d 237, 239 (5th Cir.

6/9
      Case 4:19-cv-04400 Document 62 Filed on 01/25/21 in TXSD Page 7 of 9




2010) (citations omitted); Taylor v. Books A Million, Inc., 296 F.3d 376, 379 (5th Cir.

2002).

         Although dismissal is ordinarily determined by whether the facts alleged in a

complaint assert a plausible claim for relief, a claim may also be dismissed under Rule

12(b)(6) if a successful affirmative defense—such as exhaustion of remedies—appears

"clearly on the face of the pleadings." Clark v. Amoco Prod. Co., 794 F.2d 967, 970 (5th

Cir. 1986). Here, Express asserts as an affirmative defense to this action that Marrone has

failed to plead that he exhausted his administrative remedies against Express prior to

filing this action and he now is barred from proceeding with this action because the

deadline for filing a charge against Express with the EEOC has long since expired. (Dkts.

21 & 33). Marrone admits that he never filed an administrative charge against Express

and that the deadline for this filing has long since passed. Accordingly, Express would be

entitled to dismissal of this claim as well.


         Assuming that Marrone had timely filed an administrative charge against Express,

the complaint still fails to state a claim for retaliation under the ADEA. The elements of

a retaliation claim under the ADEA are: (1) the plaintiff engaged in a protected activity;

(2) the plaintiff suffered an adverse employment action; and (3) a causal link exists

between the protected activity and the adverse employment action. See Holtzclaw v. DSC

Commc'ns Corp., 255 F.3d 254, 259 (5th Cir. 2001); see also Richards v. JRK Prop.

Holdings, 405 F. App'x 829, 831 (5th Cir. 2010) (stating these as the elements the

plaintiff must allege facts to show at the 12(b)(6) stage). To establish causation, the


7/9
      Case 4:19-cv-04400 Document 62 Filed on 01/25/21 in TXSD Page 8 of 9




third element of a retaliation claim, a plaintiff must ultimately demonstrate but-for

causation. See Sherrod v. Am. Airlines, Inc., 132 F.3d 1112, 1122 (5th Cir. 1998); Pena v.

Houston Cmty. College, 2019 U.S. Dist. LEXIS 23260, at *10, 2019 WL 587693 (S.D.

Tex. Feb. 13, 2019).


       Here, Marrone makes no factual allegations of unlawful retaliation by Express.

Marrone only alleges that Express terminated him; that the termination occurred between

February 8, 2019, and August 20, 2019 and that “Express acted in bad faith by

dissembling in act of Termination . . . so as to avoid liability” under the ADEA. (Dkt. 48

at p. 2). Marrone does not provide a single allegation regarding an alleged protected

activity that he engaged in or establishing a causal link between such activity and his

termination. Accordingly, for these additional reasons Express is entitled to dismissal of

this action against it.




8/9
      Case 4:19-cv-04400 Document 62 Filed on 01/25/21 in TXSD Page 9 of 9




   IV.      Conclusion

         Marrone has already been given the opportunity to amend complaint in response to

Express’s anticipated motion to dismiss and has failed to correct the deficiencies in his

pleadings. The Court has also given Marrone the benefit of every good faith argument

that can be made on his behalf in light of the allegations contained in the Amended

Complaint. Accordingly, the Court finds that any additional amendments to Marrone’s

complaint would be futile and he has made his best case for establishing liability against

Express in this case. For the foregoing reasons, the Court GRANTS Express’s motion

and all claims against Express are DISMISSED. All other pending motions are DENIED

AS MOOT.

         SIGNED at Houston, Texas, this 25th day of January, 2021.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




9/9
